Citation Nr: 1505326	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to November 1980, from January 2002 to September 2002, from July 2006 to May 2007, and from August 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for a right shoulder disability, but denied the Veteran's claims of entitlement to service connection for disabilities of the neck and left shoulder.  

In his December 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  One was scheduled for January 28, 2014, and the Veteran was notified of the hearing in a December 19, 2013 letter.  However, he did not appear for the hearing and has not provided a reason for his failure to appear.  Therefore the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2014) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The case was previously before the Board in February 2014, at which time it was remanded for further development.  Subsequently, in July 2014, the Veteran was granted service connection for limitation of motion of the left shoulder, due to rotator cuff tear, claimed as left shoulder disability, and assigned a 20 percent evaluation effective August 22, 2011, the date of receipt of the Veteran's claim.  The Veteran has not disagreed with the assigned disability ratings or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter is considered resolved and is not in appellate status.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system. Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.


FINDING OF FACT

The Veteran has been diagnosed with degenerative changes of the cervical spine, and has provided credible statements of continuous symptomatology since service.


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the cervical spine have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is granting the claim for service connection for degenerative changes of the cervical spine, any procedural deficiency is not prejudicial to the Veteran.



II. Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id. 

In this case, VA treatment records dated in December 2011 reflect x-ray findings of "advanced arthritis involving C3-C7."  See also August 2011 VA Cervical Spine MRI Report (reflecting "degenerative disc changes extending from C3 through C7 level" with "broad-based disc bulging" and "bilateral lateral recess and foraminal narrowing at C4-C5 and C5-C6 level"); October 2011 VA Cervical Spine Conditions Disability Benefits Questionnaire (noting that imaging studies of the cervical spine document arthritis (degenerative joint disease)).  Accordingly, a current chronic disability, arthritis, has been established.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

In statements submitted during the pendency of this claim, the Veteran reported that he sustained an injury to his neck diving behind a tree during a training exercise in 2006.  See August 2011 Statement in Support of Claim; January 2012 Statement in Support of Claim (disagreeing with the December 2011 Rating Decision denying service connection for a neck disability); December 2012 Substantive Appeal (VA Form 9).  Additionally, he reported that he further injured his neck after he hit his head on the underside of a Humvee in 2008 while stationed in Kuwait and felt a "lightning bolt" sensation through his entire body.  See August 2011 Statement in Support of Claim.  He also stated that, although he suffered from neck symptoms during active service, he never reported this subsequent neck injury and never sought treatment for it until 2011, after years of experiencing persistent neck pathology.  See id.; January 2012 Statement in Support of Claim; December 2012 Substantive Appeal.

The Board notes that the Veteran is competent to report that he injured his neck during active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran is also competent to report experiencing continuing symptomatology during and since his active service, as such symptoms as neck pain, stiffness, limitation of motion, and residual numbness are certainly capable of lay observation.  See Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board additionally finds these competent statements of continuing neck symptomatology since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Importantly, the Veteran was diagnosed with "advanced arthritis" of the cervical spine in December 2011, less than four years 

following his separation from active duty.  See December 2011 VA Orthopedic Clinic Note.  Moreover, VA treatment records reflect that he has consistently reported a history of neck pain since his separation from active service in 2008.  See, e.g., November 2011 Neurological Consultation Report (reflecting a 3 year history of neck symptoms); July 2012 Neurosurgery Consultation Report.  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Further, the Veteran's assertions are bolstered by a May 2014 statement from his wife attesting to his contemporaneous report of in in-service neck injury upon his return from deployment and confirming that he experienced progressively worsening neck symptomatology since that time.  

He was afforded VA examinations regarding this condition in October 2011 and July 2014, with an addendum opinion in May 2014.  The October 2011 VA examiner opined the Veteran's current neck condition was less likely than not related to service, reasoning that there was no documentation of chronic neck problems in the Veteran's service treatment records (STRs) or VA treatment records immediately following his separation from service.  In a May 2014 supplemental opinion, the same examiner echoed the previous opinion and its underlying rationale.  The Veteran was again examined in July 2014.  In opining that the currently diagnosed neck disorder was less likely than not related to active service, the July 2014 examiner provided essentially the same underlying rationale as the previous VA examiner, stating that "[n]o neck injury significant enough to cause [the Veteran's neck disorder] is found in STRs and no civilian records."  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiners' opinions regarding the etiology of the Veteran's cervical spine arthritis, as the examiners failed to adequately account for the Veteran's competent and credible lay statements as to the onset of symptoms, specifically failing to address the Veteran's credible complaints of ongoing neck pathology since service or to reconcile these complaints with their ultimate conclusions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Additionally, the examiners based their negative etiological determinations primarily on the fact that that a chronic neck disability was not diagnosed during service.  See 38 C.F.R. § 3.303(d) (2013) (stating that a post-service diagnosis does not preclude service connection).  However, as noted, the Veteran admitted that he neither sought treatment for nor complained of his neck injury during active service.  See August 2011 Statement in Support of Claim ("I never reported the injury, nor did I ever seek treatment for it.").  Therefore, these opinions improperly rely merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, in determining there is no nexus between the Veteran's current neck disability and his military service, without addressing competent evidence of continuity of symptomatology since the injury in service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  Accordingly, the October 2011, May 2014, and July 2014 medical opinions are inadequate upon which to base a denial of entitlement to service connection.

Notwithstanding the lack of an adequate examination report to consider the etiology of the Veteran's neck disability, the Board finds that the evidence supports a finding that the Veteran's has experienced a continuity of cervical spine symptomatology since his separation from service.  Accordingly, given the current diagnosis of a chronic disability and the credible statements regarding continuous symptomatology since service, the Board finds that the overall weight of the evidence supports an award of service connection for degenerative changes of the cervical spine.  See 38 C.F.R. §§ 3.303(b)


ORDER

Entitlement to service connection for degenerative changes of the cervical spine is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


